Citation Nr: 1131979	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus to include as being secondary to exposure to chemical dioxins.

2.  Entitlement to service connection for neuropathy of the feet (claimed as numbness of the lower extremities) as secondary to diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Marine Corps from April 1962 to August 1966, and was awarded the Armed Forces Expeditionary Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, the appellant presented testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing.  A transcript of that hearing was prepared and has been included in the claims folder for review.

Following a review of the claims folder, the Board determined that additional development of the appellant's claim was necessary.  Hence, in May 2010, the claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The claim has since been returned to the Board for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for diabetes mellitus and for peripheral neuropathy are addressed in the REMAND portion of the decision below and they are once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The appellant has been diagnosed as suffering from an anxiety disorder, not otherwise specified.

2.  A VA clinical psychologist has opined that the appellant's anxiety disorder was caused by or the result of the appellant's military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the appellant's acquired psychiatric disorder began during or was otherwise caused by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision on this issue.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2010), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The appellant has asserted that he now suffers from a psychiatric disorder that he attributes to his military service in the United States Marine Corps.  The medical records indicate that the appellant has been diagnosed as suffering from chronic anxiety or an anxiety disorder (not otherwise specified).  In conjunction with his claim for benefits, and to obtain additional medical information with respect to the assertions made by the appellant, the Board has obtained two psychiatric opinions from VA health care providers.  Copies of those opinions are of record; the first opinion is dated from September 2010 and the second opinion is dated March 2011.  

A review of both examination reports reveals that both examiners reviewed the appellant's claims folder and the pertinent medical records contained therein.  With respect to the opinion of September 2010, the report provides a history of the appellant's treatment along with a recitation of the symptoms/manifestations produced by the psychiatric disorder.  The Veteran reported nightmares associated with his participation on the Overland Sea Rescue Team while in service, to include nightmares of a girl's mutilated body and images of other bodies rescued.  He also reported a stressor concerning a fellow Marine who was injured in his presence.  He reported that the nightmares occurred fairly regularly since the events.  Of particular note is a statement by the psychologist who concluded that the appellant was not suffering from posttraumatic stress disorder.  However, he further concluded that the appellant was suffering a chronic anxiety condition.  The symptoms of the condition were determined to be recurrent distressing nightmares, diminished sleep, fatigue, intrusive recollections, and a saddened mood.  The specific diagnosis was:  anxiety disorder, not otherwise specified.  The psychologist further found that the appellant's psychiatric disorder was caused by or the result of his military service; he stated that the diagnosis was based upon the treatment records, information in the claims folder, and "credible self-report" of the appellant.  

The second exam, as noted above, occurred in March 2011.  Again, the examiner went through the appellant's medical history and chronicled the symptoms/manifestations produced by the found psychiatric disorder.  The second examiner also found that the appellant was not suffering from PTSD.  However, the examiner did conclude that the appellant was suffering from an anxiety disorder, not otherwise specified.  He further opined that the appellant's psychiatric disorder was ninety percent due to or caused by nonservice factors and ten percent due to inservice overland sea rescue factors.  In other words, the examiner could not fully disassociate the appellant's diagnosed anxiety disorder from his military service.  

The Board would note that the claims folder does not contain any additional medical opinions concerning the appellant's current psychiatric disorder.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant provided a copy of his Certificate of Membership in the Overland Sea Rescue Team at the Marine Barracks in Guam.  The appellant's statements concerning bodies recovered as a member of the Overland Sea Rescue Team throughout this appeal have been consistent and were considered by both VA examiners as resulting in a current psychiatric disability.  His limited statements concerning his symptoms and when he began experiencing the prodromas of the current psychiatric disorder have also remained consistent through this appeal.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this instance, the Board has obtained two VA medical opinions concerning the etiology of the appellant's current psychiatric disorder.  In both instances, the examiners have pointed to established facts in their opinions and they both have provided an analysis which has bolstered each statement.  Not only did the examiners review the pertinent medical records, and examine the Veteran, but they also discussed the salient facts and gave a complete rationale for all conclusions presented, as noted in the discussion above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

Accordingly, the Board finds that the two examiners' opinions are probative and support a grant of service connection.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both examiners determined that the Veteran did not meet the criteria for a diagnosis of PTSD and fully explained the reasons therefore.  The findings contained in the examination reports that the Veteran does not meet the criteria for PTSD are entitled to great probative weight as the findings were based on a review of the history, an examination and as the reasoning behind not finding a diagnosis of PTSD was fully explained.  Accordingly, the examination reports outweigh other evidence of record indicating that the Veteran has PTSD, to include PTSD related to infantry combat duties.  See VA mental health treatment record dated in October 2006.  In that regard, the Board notes that the service personnel records do not show that the Veteran engaged in combat nor did he receive any awards showing that he engaged in combat.  The record does, however, present diagnoses of a psychiatric disorder other than PTSD and VA medical officials have concluded that the anxiety disorder, at least in part, was related to or caused by or the result of the appellant's military service.  Thus, the Board finds that with the resolution of reasonable doubt in the appellant's favor, service connection for a psychiatric disorder is warranted.  


ORDER

Entitlement to service connection for an anxiety disorder, not otherwise specified, is granted.  

	
	(CONTINUED ON NEXT PAGE)



REMAND

As reported in the Introduction, the Board remanded the claim in May 2010 for the purpose of obtaining additional information concerning the appellant's assertions that he was exposed to chemical dioxins while he was on active duty.  More specifically, the Board phrased the remand as follows:

The appellant has come before the Board asking that service connection be granted for diabetes mellitus secondary to alleged exposure to chemical dioxins while he was stationed on the unincorporated organized territory of Guam.  He believes that service connection should be granted on a presumptive basis if his allegations of herbicide exposure in Guam are confirmed.  38 C.F.R. § 3.309(e) (2009).  The Board notes that the appellant has submitted, on an ongoing basis, a significant quantity of evidence concerning the presence of potentially pertinent toxic substances in Guam, including herbicides, which some parties suggest may be attributable to US military operations in Guam from around the time of the appellant's period of service.  He has submitted copies of articles indicating that chemical dioxins, including Agent Orange, Purple, and White, may have been stored and/or used on Guam around the time the appellant served there.  The appellant has also submitted evidence which reflects that in the 1990's, the Environmental Protection Agency listed Anderson Air Force Base as a toxic site with dioxin contaminated soil and ordered clean up of the site.  Various items of additional evidence further suggest similar findings of contamination in Guam.

VA has developed specific procedures to determine whether a service member was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in the Republic of South Korea.  VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of the service member's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the US Army and Joint Services Records Research Center (JSRRC) for verification.

Unfortunately, the development efforts required by the VA's updated Adjudication Procedure Manual have not been accomplished.  The RO has not provided a detailed statement of the appellant's claimed herbicide exposure to the C&P Service, nor has it requested a search of the DoD inventory of herbicide operations in order to determine whether herbicides were used or tested as alleged.

In order to comply with the procedures as provided for in VA's Adjudication Procedure Manual, as discussed above, the RO/AMC must provide a detailed statement of the appellant's claimed herbicide exposure to the C&P Service and a review must be requested of the DoD inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the appellant's possible Agent Orange exposure at the various military bases located on Guam during the appellant's service there.

The record reflects that in May 2010, a VA employee at the AMC concluded that he would not send the appellant's claim to the VA Compensation and Pension Service despite the Board's request that this occur.  In other words, AMC personnel ignored the Board's request because the employee believed that sending the claim to the VA Compensation and Pension Service would be "futile" and would not obtain any additional information that was not previously reported in an electronic mail message from a member of the VA Compensation and Pension Service staff.  

In conjunction with his claim, the appellant sent to the VA a VA Form 21-4138, Statement in Support of Claim, in September 2010.  On that form, the appellant claimed that he was assigned to the USS Banner from February 1, 1965, to June 23, 1965, and that while assigned to the USS Banner, he participated in rubber boat training directly of the coast of the Republic of Vietnam.  He further wrote that while stationed in Guam, he was exposed to chemical dioxins when it was sprayed near the Marine Corps Barracks and the Naval Communications Station, both near Anderson Air Force Base and Naval Station Guam.  

The claims folder reveals that the AMC sought to obtain additional information concerning the appellant's possible chemical dioxin exposure in September 2010.  In response to the AMC's request for information, the US Marine Corps (Archives and Special Collections Branch of the Library of the Marine Corps) responded in a letter dated October 2010.  The Marine Corps notified the AMC that information concerning the appellant's Command Chronologies had been transferred to the National Archives and that specific information concerning Marine Barracks, Naval Facility Guam were housed in Box 675.  The information was also possibly available through "Virtual VA".  The Marine Corps further suggested that the AMC contact the Air Force Historical Research Agency for additional information concerning Andersen Air Force Base.  

Following the Marine Corps response letter of October 2010, the AMC contacted the Air Force Historical Research Agency at Maxwell Air Force Base.  This occurred in November 2010.  That same month, the Air Force Historical Research Agency gave a negative reply to the AMC's request.  More specifically, the Air Force indicated that the Air Force did not have any records showing that "Agent Orange" was ever used, stored, or transited through Andersen Air Force Base.  Yet, the Air Force did not state that other types of chemical dioxins were not used, stored, or transited through Andersen Air Force Base during the time in question.  

A computerized data sheet is also of record; this data sheet appears to have been generated from an inquiry to the U.S. Army and Joint Services Records Research Center (JSRRC).  This data sheet reads as follows:

To date, the available historical data does not document any Agent Orange or tactical herbicide spraying, testing, storage, dispersal, or usage on the Island of Guam during 1964 to 1966, including all the camps and bases listed on Guam, to include perimeter fence areas, antennae fields and base housing areas as described by [the appellant].  We also reviewed the Department of Defense (DOD) listing of herbicide spray areas and test sites outside the Republic of Vietnam; Guam is not a listed location.  Therefore, we cannot document that [the appellant] was exposed to Agent Orange/tactical herbicides while stationed on Guam. . . . 

The data sheet suggested that additional information be obtained via the appellant's Official Military Personnel File (OMPF).  

The AMC then produced a Memorandum concerning its development of the appellant's claim with respect to the claim of chemical dioxin exposure.  The Memorandum did not discuss the AMC's refusal to refer the matter to the VA Compensation and Pension Service; it did not discuss why the appellant's complete OMPF was not obtained and included in the claims folder; it did not address why it did not attempt to obtain additional information from the Department of the Navy, as suggested by the Air Force Historical Research Agency; and, the Memorandum did not discuss why it did not seek information concerning Marine Barracks, Naval Facility Guam, that was housed in Box 675 at the National Archives.  

Based upon the above, the Board finds that the requested, and needed, information was not obtained.  In other words, upon reviewing the claims folder, it is the Board's opinion that the RO did not substantially comply with the remand instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  As AMC personnel decided to ignore the instructions given to the AMC concerning the processing of the claim, the claim will once again be returned to the AMC so that the requested information may be obtained.  Hence, the claim must be returned to the AMC so that the needed development may occur.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  The AMC must provide a detailed statement of the appellant's claimed herbicide exposure to the VA Compensation and Pension Service and a review be requested of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  All information obtained from the VA Compensation and Pension Service should be included in the claims folder for review.

2.  The AMC should contact the National Personnel Records Center (NPRC), in St. Louis, Missouri, or any other appropriate agency, and obtain a copy of the appellant's complete OMPF (Official Military Personnel File).  If a microfiche copy of the OMPF is provided, the AMC should produce a paper copy of the microfiche that can be read and interpreted by all parties.  Copies of all information obtained should be included in the claims folder for future review.

3.  The AMC will attempt to obtain additional information from the Department of the Navy, as suggested by the Air Force Historical Research Agency, with respect to any chemical dioxins used at the Guam Naval Station and more specifically, the Naval Communications Station on Guam.  The Department of the Navy should be specifically questioned as to whether herbicides of any type were used, tested, or stored at the Guam Naval Station and/or the Naval Communications Station for the period extending from June 1964 to January 1966.  All information obtained should be included in the claims folder for review.  Also, if the Department of the Navy recommends that additional development occur through the contacting of another agency or department, the AMC is instructed to accomplish that development.

4.  The AMC will contact the National Archives and request information concerning Marine Barracks, Naval Facility Guam, that is located in Box 675 at the National Archives, if such information cannot be obtained through DPRIS.  More specifically, the AMC shall request copies of the Command Chronologies for all units to which the appellant was assigned thereto while he was stationed on Guam.  All information obtained should be included in the claims folder for review.

5.  The AMC will contact the Department of the Navy and request fleet information concerning the ship USS Banner (AKL-25).  Specifically, the AMC should discover whether the USS Banner was afloat off the coast of the Republic of Vietnam from February 1965 to July 1965.  Of particular interest is whether the ship logs and other administrative documents may confirm the presence of the appellant on the ship during the time in question and whether rubber boat training occurred during this time.  The Department of the Navy should be further asked for an explanation as to what rubber boat training is and whether, in completing such training, individuals onboard the rubber boats would have come in contact with the Vietnamese shoreline.  All information obtained should be included in the claims folder for review.  

6.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the AMC should re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and the accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  However, if the appellant is contacted and additional information and assistance is needed from him, he is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate with the AMC may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


